Information to identify the case:
Debtor 1              Maria V. Vasquez                                            Social Security number or ITIN   xxx−xx−4191
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Jose R. Rios                                                Social Security number or ITIN   xxx−xx−6759
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−14759



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Maria V. Vasquez                                              Jose R. Rios


           September 10, 2019                                             For the court: Jeffrey P. Allsteadt, Clerk
                                                                                         United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-14759-JBS
Maria V. Vasquez                                                                                           Chapter 7
Jose R. Rios
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 2                          Date Rcvd: Sep 10, 2019
                                      Form ID: 318                       Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db/jdb         +Maria V. Vasquez,   Jose R. Rios,    1853 N. Karlov,    3rd Floor,   Chicago, IL 60639-5032
27862743        Auto Market Of Florida,   2741 N Obi,    Kissimmee, FL 34744
27864890        Cagan Management Group,   Skokie IL 60076
27862748        Commonwealth Edison-Care Center,    Bankruptcy Department,    PO Box 6113,
                 Carol Stream, IL 60197-6113
27862749        Computer Credit, Inc.,   470 W. Hanes Mill Road,     PO Box 5238,   Winston Salem, NC 27113-5238
27862754       +Invitation Homes,   598 N. Lake Blvd,    #100,   Altamonte Springs, FL 32701-5228
27862756        Medical Business Bureau, LLC,    1460 Renaissance Dr., Ste 400,    Park Ridge, IL 60068-1349
27862757       +Payday Loan,   1551 Plainfield,    Joliet, IL 60435-4498
27862758       +Peoples Gas,   Bankruptcy Department,    200 E. Randolph Street,    Chicago, IL 60601-6302
27862760       +Rush University Medical Center,    Rush Behavioral Systems,    2001 Butterfield Rd., #220,
                 Downers Grove, IL 60515-5466
27862766        Wow Internet Cable and Phone,    c/o Credit Management LP,    PO box 1182888,
                 Carrollton, TX 75011

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QKRGOODMAN.COM Sep 11 2019 06:23:00       Karen R Goodman, ESQ,    Crane, Simon, Clar & Dan,
                 135 South LaSalle Street,    Suite 3705,    Chicago, IL 60603-4101
27862746        EDI: WFNNB.COM Sep 11 2019 06:23:00       CB/VICSCRT (Victoria Secret),    PO Box 182128,
                 Columbus, OH 43218-2128
27862745        EDI: WFNNB.COM Sep 11 2019 06:23:00       CB/Vctrssec,   PO Box 182789,    Columbus, OH 43218-2789
27862750       +EDI: CREDPROT.COM Sep 11 2019 06:23:00       Credit Protection Asso,    13355 Noel Rd Ste 2100,
                 Dallas, TX 75240
27862744       +EDI: CAPITALONE.COM Sep 11 2019 06:23:00       Capital One Bank Usa N,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
27862747       +EDI: WFNNB.COM Sep 11 2019 06:23:00       Comenitybank/victoria,    Po Box 182789,
                 Columbus, OH 43218-2789
27862751       +EDI: DCI.COM Sep 11 2019 06:23:00      Diversified Consultant,     P O Box 551268,
                 Jacksonville, FL 32255-1268
27862752        EDI: DCI.COM Sep 11 2019 06:23:00      Diversified Consultants,     10550 Deerwood Park Blvd,
                 Jacksonville, FL 32256-0596
27862753        EDI: BLUESTEM Sep 11 2019 06:23:00       FINGERHUT/WEBBANK,    6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
27862761       +EDI: DRIV.COM Sep 11 2019 06:23:00       Santander Consumer USA,    Bankruptcy Department,
                 PO BOX 961245,    Fort Worth, TX 76161-0244
27866255       +EDI: RMSC.COM Sep 11 2019 06:23:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
27862762       +EDI: TCISOLUTIONS.COM Sep 11 2019 06:23:00       Total Card, Inc.,    5109 S. Broadband Lane,
                 Sioux Falls, SD 57108-2208
27862763       +EDI: VERIZONCOMB.COM Sep 11 2019 06:23:00       Verizon Wireless,    Po Box 650051,
                 Dallas, TX 75265-0051
27862765       +EDI: WABK.COM Sep 11 2019 06:23:00       World Finance Corporat,    108 Frederick St,
                 Greenville, SC 29607-2532
27862764       +EDI: WABK.COM Sep 11 2019 06:23:00       World Finance Corporat,    Po Box 6429,
                 Greenville, SC 29606-6429
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27862755          Medical
27862759          Personal Loan
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens
District/off: 0752-1         User: admin                 Page 2 of 2                   Date Rcvd: Sep 10, 2019
                             Form ID: 318                Total Noticed: 26

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 2 Jose R. Rios davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 1 Maria V. Vasquez davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Karen R Goodman, ESQ   kgoodman@cranesimon.com,
               il24@ecfcbis.com;dkobrynski@cranesimon.com;kgoodman@ecf.axosfs.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
